        500 Bausch & Lomb Place
        Rochester, NY 14604                                    P 855-227-5072 F 585-454-0302




                                        January 4, 2021

Honorable Robert D. Drain
300 Quarropas Street
Room 248
White Plains, NY 10601

Re:            Marlaina Koller Croes
Case No.:      20-22239-rdd
Premises:      222 Gailmore Drive, Yonkers, NY 10710

Dear Hon. Robert D. Drain:

       Please allow this letter to serve as a written status report, submitted on behalf of
Carrington Mortgage Services, LLC (the “Secured Creditor”) in preparation of the January 11,
2021 Loss Mitigation Hearing. A missing documents letter was sent to Debtor's Counsel on
December 7, 2020. To date, no documents have been received.

       If you have any questions please let me know at the above phone number or email.

                                         Very truly yours,
                                      /s/ Brittany J. Maxon

                                    Brittany J. Maxon, Esq.
cc:

Paris Gyparakis, Esq.
Marlaina Koller Croes
Office of the U.S. Trustee - Southern White Plains, Esq.


101247-5
United States Trustee

 The law firm of Woods Oviatt Gilman LLP and the attorneys whom it employs are debt collectors who are
       attempting to collect a debt. Any information obtained by them will be used for that purpose.




101247-5
